    Case 7:20-mj-07281-VB Document 13 Filed 07/20/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA,                                      CONSENT TO PROCEED BY VIDEO OR
                                                                TELE CONFERENCE
                       -agalnst-

Riccardi/ etal
                                                                20 IV1J 7281

                                      Defendants]
                                                 -X




Defendant Vanessa Battie hereby voluntarHy consents to participate in'the following
proceeding via X^ videoconferencing orXteieconferencing:


x       initial Appearance Before a Judidai Officer

       Arraignment (Note: if ©n Felony Information/ Defendant Must Sign Separate Waiver of
        indictment Form)

        BaJl/Detention Hearing i •' - ••

                       \
       Conference BefoT'e a JudicTaE Officer " Assignment of Counsel




-1^-\).^e^y-                         £^"..
                                                                        CM(:\l^^"^"%i
Defendant's Signature „, _; /T)e^^,v^^f. ) Defenda^fs Counsel's Signature
(Judge may obtain verbal consent on ' ^
Record and Sign for Defendant) ;'' ' ":                                        J

                           i



^AHWA OATT? '•                                   ^:.:S^E^[ A'WrT^^..
PrirLtDffencta nts Name '                        ' -: Print Counsel's Name
                                                ';i"-;l'~         :

                                                                 .--j




This prqceeding y^/as conducted by reliable video jy/telephone confeT^ncingt^chfsbl

    •77 / -1^ / -z^
Date                                                             ludge/U.S. Magistrate Judge
